Citation Nr: 9914809	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A.  Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to June 1966 
and from January 1991 to September 1991.  The appellant is 
the widow of the veteran.  

The case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for cause 
of the veteran's death was denied.


FINDINGS OF FACT

1.  Myelodysplasia and acute myelogenous leukemia are 
initially shown many years subsequent to separation from 
service.

2.  Myelodysplasia and acute myelogenous leukemia are not 
disabilities that can be presumed to have resulted from 
exposure to Agent Orange.

3.  The veteran did not die in service, have a permanent 
total service-connected disability at time of death, or die 
as a result of a service-connected disability



CONCLUSION OF LAW

1.  A claim for service connection for cause of death is not 
well grounded.  38 C.F.R. § 5107(a) (West 1991).

2.  A claim for entitlement to Dependents' Educational 
Assistance benefits is not well grounded.  38 C.F.R. §  
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that the veteran's death was attributed 
to his active duty service, and in particular to his exposure 
to agent orange during service in Vietnam.  The veteran's 
death certificate shows that he died in August 1996 from 
multisystem organ failure due to a bone marrow transplant as 
a consequence of acute myelogenous leukemia/myelodysplasia.
 
A veteran serving in Vietnam at any time during the period 
from January 9, 1962, to May 7, 1975, is presumed to have 
been exposed during service to a herbicide agent unless there 
is affirmative evidence establishing that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 3.307 
(a) (6) (iii) (1998).  The record indicates that the veteran 
served in Vietnam during this time period.  Therefore, the 
veteran is presumed to have been exposed to a herbicide agent 
during service.  This presumptive may be rebutted with 
affirmative evidence that the veteran was not exposed to 
herbicidal agents.  There is no evidence in the veteran's 
claim folder indicating that he was not exposed to 
herbicides. Therefore, as a matter of law, he is deemed to 
have been exposed to herbicidal agents.  

The regulations establish a presumptive service connection 
for particular diseases if the veteran was exposed to a 
herbicide agent.  38 C.F.R. § 3.309 (e) (1998).  In the 
instant case, the evidence shows a diagnosis of acute 
myelogenous leukemia/myelodysplasia.  While multiple myeloma 
may be presumed service connected, neither myelogenous 
leukemia nor myelodysplasia are among the presumptive 
diseases.  It is noted that the appellant has submitted 
several research articles which, she contends, establish a 
causal link between herbicide exposure and myelodysplasia.  
She submitted her findings to a VA oncologist who reviewed 
the material.  The oncologist stated in a letter of September 
1997, that some medical research suggests an association 
between myelodysplasia/leukemia and multiple myeloma; 
however, the exact causal relationship was unclear.  Further, 
the oncologist reviewed the veteran's medical records and 
found no support for a diagnosis of multiple myeloma.  The 
appellant also stated that a VA physician had told her that 
the veteran's myelodysplasia may have resulted from exposure 
to Agent Orange; however, the doctor would not put any 
statement in writing despite the appellant's request.

The Boards notes that while the appellant contends that there 
was a relationship between the veteran's condition and his 
exposure to Agent Orange, there is no clinical evidence of 
record that conclusively establishes such a link.  Also, the 
Board is required to adjudicate claims in accordance with VA 
statutes and regulations.  38 U.S.C.A. §7104(c) (West 1991).  
The regulations are explicit in their lack of inclusion of 
myelodysplasia as a presumptive disorder.  Therefore, the 
Board must find that a presumptive service connection, on the 
basis that his fatal disabilities were the result of agent 
orange exposure, is not shown for the cause of the veteran's 
death. 

Although presumptive service connection due to Agent Orange 
exposure is not appropriate, service connection may 
nonetheless be established when the evidence shows that the 
disease or malady was incurred during or aggravated by 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Therefore, the threshold question that must be 
resolved with regard to the claim is whether the appellant 
has presented evidence that each claim is well grounded; that 
is, that the claim is plausible.  If he or she has not, the 
appeal fails as to that claim, and the Board is under no duty 
to assist him or her in any further development of that 
claim, since such development would be futile.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  See also Caluza v. Brown, 7 Vet. App. 498 (1995), 
wherein the United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court), 
held that a well grounded claim requires evidence of a 
current disability, an inservice disability, and a nexus or 
link between the two.  

In the instant case the evidence does not demonstrate the 
existence of an inservice disability.  As there was no 
inservice disability related to the cause of the veteran's 
death, the Board must accordingly find that a claim for 
service connection for cause of death is not well grounded 
and therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
also Rabideau v. Derwinski, 2 Vet. App. 141 (1992), and 
Brammer v. Derwinski, 3 Vet App. 223 (1992).  The veteran's 
service medical records (SMRs) do not show any complaints, 
treatments or diagnosis of myelodysplasia or leukemia while 
during active service. Likewise, his claims folder shows no 
diagnosis of myelodysplasia or leukemia to a compensable 
degree within one year of discharge from service. 38 C.F.R. 
§ 3.309 (a) (1998).  The record does show that he became ill 
in September 1995, over four years after separation from 
service and that he was diagnosed with his condition in 
December 1995. 

In addition to lack of inservice disability, there is no 
evidence contained in the veteran's claim folder that 
indicates conclusively that his disorders were causally 
linked to his service.  As mentioned above, the appellant 
contends that her medical research indicates a possible link 
between the veteran's condition and exposure to herbicidal 
agents, the evidence does not show any direct clinical link 
to any in service disease or injury, nor does the evidence 
show that any pre-existing disease or injury was aggravated 
by service. 

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that does not have a 
nexus with an inservice disability, the Board must find that 
appellant has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual at this time that 
service connection for cause of death could be granted, as 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the appellant's 
claim for service connection for cause of death is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The appellant also claims entitlement for Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 (West 
1991).  To receive this benefit, a deceased veteran must have 
either have died in service, had a permanent total service-
connected disability at time of death, or died as a result of 
a service-connected disability.  The veteran died well after 
separation from service.  38 C.F.R. § 3.807 (1998).  As set 
forth above, he did not die from a service-connected 
disability, nor did he have a permanent total service-
connected disability at the time of death.   Therefore, the 
Board finds that the appellant's claim of entitlement to 
Dependents' Educational Assistance is not well grounded.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995);  see also Epps v. Brown, 9 Vet. App. 341 (1996) 
and McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 1997) (per 
curiam).  The Board also notes that its duty to assist the 
claimant in the development of her claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The claims folder does 
not show the existence of any additional evidence.  The Board 
must also point out that the appellant is free to submit new 
and material evidence, and reopen her claim for service 
connection for the cause of the veteran's death, at any time.


ORDER

The appellant's claim for service connection for cause of 
death is denied.  Also, the appellant's claim for Dependents' 
Educational Assistance is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

